Case 18-59880-sms       Doc 32    Filed 02/03/21 Entered 02/03/21 15:24:19        Desc Main
                                 Document      Page 1 of 10



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                    :                     CHAPTER 7
                                          :
RUDOLF CALOIAN,                           :                     CASE NO. 18-59880-SMS
                                          :
      Debtor.                             :
__________________________________________:
                                          :
S. GREGORY HAYS, Chapter 7 Trustee,       :
                                          :
      Movant,                             :                     CONTESTED MATTER
                                          :
v.                                        :
                                          :
RUDOLF CALOIAN                            :
                                          :
      Respondent.                         :
__________________________________________:


    TRUSTEE’S SECOND MOTION FOR ORDER (A) COMPELLING DEBTOR
TO (I) PERFORM HIS STATUTORY DUTIES AND (II) TURN OVER PROPERTY OF
THE BANKRUPTCY ESTATE AND (B) PROHIBITING DEBTOR FROM REMOVING
          FIXTURES OR PROPERTY OF THE BANKRUPTCY ESTATE

         COMES NOW S. Gregory Hays, Chapter 7 Trustee (“Trustee”) for the bankruptcy estate

of Rudolf Caloian (“Debtor”), by and through undersigned counsel, and files Trustee’s Second

Motion for Order (A) Compelling Debtor to (I) Perform His Statutory Duties and (II) Turn Over

Property of the Bankruptcy Estate and (B) Prohibiting Debtor from Removing Fixtures or

Property of the Bankruptcy Estate (the “Second Motion to Compel”). In support of this Second

Motion to Compel, Trustee shows as follows:




16050573v1
Case 18-59880-sms       Doc 32    Filed 02/03/21 Entered 02/03/21 15:24:19            Desc Main
                                 Document      Page 2 of 10



                                   Jurisdiction and Venue

        1.    This Court has jurisdiction over this Second Motion to Compel pursuant to 28

U.S.C. §§ 157 and 1334. This Second Motion to Compel presents a core proceeding within the

meaning of 28 U.S.C. § 157(b)(2). Venue is proper before this Court pursuant to 28 U.S.C. §§

1408 and 1409.

                                         Background

                                     a. General Background

        2.    Debtor initiated this case by filing a voluntary petition for relief under Chapter 7

of Title 11 of the United States Code (the “Bankruptcy Code”) on June 13, 2018 (the “Petition

Date”), initiating Case No. 18-59880-SMS (the “Bankruptcy Case”). Trustee was thereafter

appointed to and remains the duly acting Chapter 7 trustee in the Bankruptcy Case.

        3.    On December 14, 2018, Trustee filed his Application for Appointment of

Attorneys [Doc. No. 17], and the Court entered an Order [Doc. No. 18] on December 18, 2018,

approving the appointment of Arnall Golden Gregory LLP as attorneys for Trustee.

                                        b. The Property

        4.    At the commencement of the Bankruptcy Case, the Debtor’s bankruptcy estate

was created under 11 U.S.C. § 541(a) (collectively, the “Bankruptcy Estate”), and the

Bankruptcy Estate includes all Debtor’s legal or equitable interests in property as of the

commencement of the Bankruptcy Case and any interest in property that the Bankruptcy Estate

acquired after commencement of the Bankruptcy Case. 11 U.S.C. § 541(a)(1) and (7).

        5.    Trustee is the sole representative of the Estate. 11 U.S.C. § 323(a).

        6.    On his Schedule A/B: Property, Debtor scheduled an interest in real property

commonly known as 2081 Wildcat Cliffs Lane, Lawrenceville, GA 30043-0000 (the


                                               2
16050573v1
Case 18-59880-sms          Doc 32    Filed 02/03/21 Entered 02/03/21 15:24:19         Desc Main
                                    Document      Page 3 of 10



“Property”). [Doc. No. 1, Page 15 of 56]. During Trustee’s initial investigation of the Property

prior to the Meeting of Creditors, the estimated value of the Property was $232,978.00.

        7.       On his Schedule C: The Property You Claim as Exempt [Doc. 1, page 22 of 56],

Debtor claimed $21,500.00 of the value of the Property as exempt pursuant to O.C.G.A. § 44-13-

100(a)(1) (the “Exemption”).

              c. Alleged Liens, Interests, and Encumbrances on or against the Property

        8.       On his Schedule D: Creditors Who Have Claims Secured by Property [Doc. No.

1, page 24 of 56], Debtor scheduled one (1) claim on or against the Property in favor of

PennyMac Loan Services, LLC (“PennyMac”) in the amount of $139,700.00. Debtor has

continued to make payments on his mortgage, and the estimated payoff amount is now

$138,188.02 (the “Mortgage”).

        9.       Trustee obtained a full title examination report on the Property effective

September 27, 2020 (the “Title Report”), confirming PennyMac’s security interest in the

Property. With the exception of the Bankruptcy Estate’s proration of 2021 ad valorem real

property taxes owing the Gwinnett County Tax Commissioner, the Title Report reflects no other

liens, interests, or encumbrances on or against the Property.

                              d. The Trustee’s First Motion to Compel

        10.      The total amount of priority and unsecured claims filed against the Bankruptcy

Estate is $67,773.53.

        11.      In order to make a meaningful distribution to creditors, including unsecured

creditors, Trustee intends to seek the Court’s approval to sell the Property. Initially, based on

Trustee’s estimated value of the Property in the amount of $232,978.00, a successful sale of the

Property would have resulted in an estimated net equity to the Bankruptcy Estate of $58,311.30.


                                                 3
16050573v1
Case 18-59880-sms        Doc 32    Filed 02/03/21 Entered 02/03/21 15:24:19                Desc Main
                                  Document      Page 4 of 10



        12.    At that time, Debtor failed to cooperate with Trustee by refusing to allow the

Trustee or his broker access to the Property and failing to respond to Trustee’s broker.

        13.    As a result, on September 20, 2019, Trustee filed a Motion for Order Compelling

Debtor to Fulfill Statutory Obligations and to Turn Over Property of the Estate [Doc. No. 23]

(the “First Motion to Compel”).

        14.    A hearing on the Fist Motion to Compel was held on October 23, 2019. Neither

Debtor no any other party in interest appeared to oppose the relief requested.

        15.    On November 14, 2019, the Court entered an Order [Doc. No. 25], granting the

Trustee’s First Motion to Compel (the “Compel Order”). Pursuant to the Compel Order, Debtor

was directed to (a) perform his statutory duties required under 11 U.S.C. § 521; and (b) fully

cooperate with Trustee in all respects in his administration of Debtor’s Bankruptcy Estate,

including, without limitation, cooperating with Trustee in all respects and Trustee’s real estate

broker with the listing, marketing and sale of the Property.

        16.    The Compel Order further provided that Debtor shall not remove any appliances,

fixtures, or appurtenances from the Property without Trustee’s express permission.

                     e. Debtor’s Continued Failure and Refusal to Comply

        17.    Despite repeated attempts, Debtor has continued to ignore all communications

from Trustee, Trustee’s representatives, and Debtor’s own bankruptcy attorney (both before and

after entry of the Compel Order),1 examples of which follow:

               (a)     In September and October of 2018, Bill Celler, a licensed real estate

        broker, made multiple calls to the Debtor to schedule an appointment to inspect the

        Property. None of calls were answered or returned.


1
       Trustee reserves all rights in this regard, including the right to seek revocation of
Debtor’s discharge under 11 U.S.C. § 727(d).
                                              4
16050573v1
Case 18-59880-sms        Doc 32    Filed 02/03/21 Entered 02/03/21 15:24:19          Desc Main
                                  Document      Page 5 of 10



               (b)     On December 13, 2018, Debtor’s attorney, Alaina Joseph, sent the

        following email to Scott Askue with the Trustee’s office:

               “Good morning Scott,
               We have been attempting to reach Mr. Caloian for a few months
               now with no response. He has not returned our calls or emails. I
               appreciate the fact that you reached out to us and attempted to
               resolve this matter without taking legal action, but at this point,
               that may be the only way we get a response from him.”

               This correspondence prompted the filing of the First Motion to Compel.

               (c)     On August 22, 2020, Scott Schwartz (“Mr. Schwartz”), a licensed

        auctioneer and real estate appraiser, called the Debtor to schedule an appointment to

        inspect the Property. The call was not answered. Mr. Schwartz left a voicemail message.

        The call was never returned.

               (d)     The following week, Mr. Schwartz called the Debtor again. The call was

        not answered. Mr. Schwartz left a voicemail message. The call was never returned.

               (e)     On September 15, 2020, Duane Butler (“Mr. Butler”), an employee of the

        Trustee’s office, called the Debtor. At that time, the phone was answered by a man with

        what seemed to be an accent. Mr. Butler introduced himself as a representative of the

        Trustee and that he was calling to coordinate an inspection of the Property with the

        Trustee’s real estate broker.    The man said he did not know anything about the

        bankruptcy of the Property, and hung up the phone. Mr. Butler attempted to call the

        number later in the day and there was no answer. The voicemail box for this number was

        full, so Mr. Butler did not leave a message.

               (f)     On September 17, 2020, Mr. Butler called again. There was no answer,

        but Mr. Butler was able to leave a detailed message on Debtor’s voicemail to contact the

        Trustee’s office. The call was never returned.

                                                 5
16050573v1
Case 18-59880-sms        Doc 32    Filed 02/03/21 Entered 02/03/21 15:24:19            Desc Main
                                  Document      Page 6 of 10




                              f. Employment of Real Estate Broker

        18.    In an effort to compel Debtor’s cooperation, Trustee filed his Application to

Employ Real Estate Agent Under Listing Agreement [Doc. No. 29] on October 20, 2020, and the

Court entered an Order [Doc. No. 30], authorizing the employment of Atlanta Communities Real

Estate Brokerage and Mr. Celler as his real estate broker (collectively, the “Broker”) on October

22, 2020.

        19.    Once again, Mr. Celler placed calls to the Debtor.        None of the calls were

answered or returned.

                           Request that Debtor Perform His Duties
                              Required Under 11 U.S.C. § 521

        20.    The Bankruptcy Code requires the Debtor to “cooperate with the trustee as

necessary to enable the trustee to perform the trustee’s duties,” 11 U.S.C. § 521(a)(3). “’It

should be emphasized that the relationship between a trustee and a debtor is not supposed to be

adversarial. The duties imposed by § 521 are affirmative obligations. A trustee is not required

to play detective or to chase a debtor into court to gain his cooperation. Indeed, the concept of

cooperation with surrender to the trustee connote the need for willing assistance . . . .’” In re

Dunn, 320 B.R. 161, 165 (Bankr. S.D. Ohio 2004) (emphasis added) citing In re Sowers, 97 B.R.

480, 487 (Bankr. N.D. Ind. 1989).

        21.    Therefore, Trustee requests an Order from the Court directing Debtor to fully

cooperate with Trustee and the Broker, including inspection, listing, marketing, and selling of the

Property.



                                                6
16050573v1
Case 18-59880-sms       Doc 32     Filed 02/03/21 Entered 02/03/21 15:24:19             Desc Main
                                  Document      Page 7 of 10




                            Request for Turnover of the Property
                                   Under 11 U.S.C. § 521

        22.    At the commencement of the Bankruptcy Case, the Bankruptcy Estate was created

under 11 U.S.C. § 541(a), and the Bankruptcy Estate includes all Debtor’s legal or equitable

interests in property as of the commencement of the Case and any interest in property that the

Bankruptcy Estate acquires after commencement of the Case. 11 U.S.C. § 541(a)(1) and (7).

        23.    Based on Trustee’s independent investigation of value and a real estate broker’s

estimation of value based on a comparative marketing analysis, without the benefit of an

inspection of the Property, Trustee has determined that the value of the Property would support a

listing price of $264,339.00. As successful sale of the Property would result in an estimated net

equity to the Bankruptcy Estate of $88,790.64, calculated as follows:

                      Estimated Value of the Property:       $264,339.00

                      Mortgage                              ($138,188.02)
                      Estimated Sale Costs                  ($ 15,860.34)
                      Exemption                             ($ 21,500.00)
                      Net Equity                             $ 88,790.64

        24.    As prescribed by 11 U.S.C. § 704, there are certain duties the Trustee is required

to perform, including liquidating property of the Bankruptcy Estate.         Under 11 U.S.C. §

521(a)(3) and Rule 4002(a)(4) of the Federal Rules of Bankruptcy Procedure, Debtor is required

to cooperate with the Trustee as necessary to enable Trustee to perform these duties.

        25.    In turn, under 11 U.S.C. § 521(a)(4), Debtor must surrender to Trustee all

property of the Bankruptcy Estate, which includes the Property, and, under 11 U.S.C. § 542(a),




                                                7
16050573v1
Case 18-59880-sms        Doc 32     Filed 02/03/21 Entered 02/03/21 15:24:19           Desc Main
                                   Document      Page 8 of 10



an entity, including a debtor,2 in possession of property of a bankruptcy estate, which a trustee

may use or sell, must turn that property over to the trustee.

        26.    Based on these principles of law, and Debtor’s continued failures to comply with

the first Compel Order (and to even respond to the numerous attempts at communicating with

him), Trustee seeks an order directing Debtor to vacate the Property immediately, leaving it in a

clean broom-swept condition with all appliances, fixtures, and appurtenances left at the premises.

Trustee will maintain insurance coverage on the Property until it can be sold.

        27.    Alternatively, Trustee seeks an order directing Debtor’s immediate compliance

with all of his required duties and his full cooperation with Trustee, including (a) cooperating

with Trustee in all respects; (b) allowing Broker to place a “For Sale” sign in the front yard; (c)

providing Broker with a key for the lockbox on the door; (d) maintaining the utilities and

keeping the Property in a clean and proper condition for showing; and (e) cooperating with

Broker and other agents showing the Property.

        WHEREFORE, Trustee prays that the Court enter and Order:

        (a)    Granting the Second Motion to Compel;

        (b)    Directing Debtor to perform the statutory duties required of him under 11 U.S.C.

§ 521 and Rules 4002 and 7001 of the Federal Rules of Bankruptcy Procedure;

        (c)    Directing Debtor to promptly turn over the Property, as required by 11 U.S.C. §

542, and prohibiting Debtor from removing any fixtures or appurtenances from the Property; and




2
      A debtor is an “entity” within the meaning of Section 542. See, e.g., Kerr v. Hackney (In
re Hackney), Case No. 09-79795-JEM, Docket No. 43, *3 (Bankr. N.D. Ga. April 3, 2012)
(Massey, J.).
                                              8
16050573v1
Case 18-59880-sms        Doc 32    Filed 02/03/21 Entered 02/03/21 15:24:19     Desc Main
                                  Document      Page 9 of 10



        (d)    Granting such other and further relief as is just and proper.

        Respectfully submitted this 3rd day of February, 2021.

                                              ARNALL GOLDEN GREGORY, LLP
                                              Attorneys for Chapter 7 Trustee

                                              By:/s/ Michael J. Bargar
                                                 Michael J. Bargar
                                                 Georgia Bar No. 645709
                                                 michael.bargar@agg.com

171 17th Street, NW, Suite 2100
Atlanta, Georgia 30363
Phone: (404) 873-8500 / Fax: (404) 873-8501




                                                 9
16050573v1
Case 18-59880-sms       Doc 32    Filed 02/03/21 Entered 02/03/21 15:24:19          Desc Main
                                 Document     Page 10 of 10



                               CERTIFICATE OF SERVICE

         This is to certify that I have this day served true and correct copies of the foregoing
Trustee’s Motion for Order (A) Compelling Debtor to (I) Perform His Statutory Duties and (II)
Turn Over Property of the Bankruptcy Estate and (B) Prohibiting Debtor from Removing
Fixtures or Property of the Bankruptcy Estate by delivering copies of the same via United States
first class mail, postage prepaid, to the following persons or entities:

Office of the U.S. Trustee                         Alaina Joseph
362 Richard B. Russell Federal Building            King & King Law, LLC
75 Ted Turner Drive, SW                            215 Pryor Street, S.W.
Atlanta, Georgia 30303                             Atlanta, GA 30303

S. Gregory Hays                                    Rudolf Caloian
Chapter 7 Trustee                                  2081 Wildcat Cliffs Lane
Hays Financial Consulting, LLC                     Lawrenceville, GA 30043
Suite 555
2964 Peachtree Road
Atlanta, GA 30305



        This 3rd day of February, 2021.

                                                           /s/ Michael J. Bargar
                                                           Michael J. Bargar
                                                           Georgia Bar No. 645709




16050573v1
